DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin (US 2021/0016721 A1).
Regarding claim 1, Shin teaches a mirror assembly configured to hold a communication device (3, figure 1), the mirror assembly comprising:
A mirror (paragraph 0034) having a back panel and an opposite reflective front surface, the reflective front surface vertically extending between a top surface and an opposite bottom surface (see figure 1, wherein the ‘top surface’ will actually be the underside shown in figure 1 and the bottom surface will be the upper side shown in figure 1);
An arm (300, figure 1) coupled to the back panel (see 100, figure 1, which is coupled to the rear surface side) and having a first end vertically above the top surface of the mirror (see positioning in figure 1, since no reference frame is specified, the arm just has to extend in the same direction as the ‘top surface’ orientation in the figure, which is the underside in Shin); and
A clamp coupled (400, figure 1) to the first end of the arm and configured to hold the communication device vertically above the top surface of the mirror such that the reflective front surface is unobstructed by the arm and the communication device.
Regarding claim 2, Shin teaches that the communication device is vertically spaced apart from the top surface by a vertical distance (see 300, figure 1, the communication device is spaced apart around the length of 300).
Regarding claim 3, Shin teaches that the arm extends in a direction toward the front reflective surface such that the communication device is in front of the reflective front surface and the reflective front surface is between the back panels and the communication device (see joint in figure 1 at 200 which allows movement in the front rear direction).
Regarding claim 4, 10 and 11, Shin teaches that the clamp is configured to be moveable relative to the arm such that when the communication device is held by the clamp, the communication device extends transverse to the reflective front surface (520, 510, figure 3).
Regarding claim 5, Shin teaches that the arm is vertically movable relative to the back panel to thereby change vertical positions of the communication device relative to the top surface (310, figure 4).
Regarding claim 12, Shin teaches that the first end of the arm has a ball (520, figure 3) and the clamp has a socket that receives the ball (see figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2021/0016721 A1) in view of Kalis et l. (US 2007/0012840 A1).
Regarding claim 13, Shin does not teach that the socket has a plurality of arms that elastically deform when the socket receives the ball.
Kalis teaches that the socket has a plurality of arms that elastically deform when the socket receives the ball (paragraph 0036).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the socket of Shin to use the elastic arms of Kalis in order to make the ball more easily removable from the socket for the user.
Regarding claim 14, Shin does not teach the plurality of arms contact the ball such that friction between the plurality of arms and the ball prevents inadvertent movement of the clamp relative to the arm.
Kalis teaches that the plurality of arms contact the ball such that friction between the plurality of arms and the ball prevents inadvertent movement of the electronic device (paragraph 0036).  Modifying the ball and socket joint of Shin to use the ball and socket joint shown in Kalis would yield the ‘prevents inadvertent movement of the clamp relative to the arm’.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the socket of Shin to use the elastic arms of Kalis in order to make the ball more easily removable from the socket for the user.

Allowable Subject Matter
Claims 6-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, prior art does not teach that the back panel defines a pocket in which the second arm is slidably received.
Claims 7-9 contain allowable subject matter at least inasmuch as they depend from claim 6.
Regarding claim 15, prior art does not teach that the clamp has a retainer that contacts the ball when the socket receives the ball.
Regarding claim 16 and 19, prior art does teach the type of clamp claimed, however, primary prior art Shin does not teach the type of clamp claimed with arms that are biased toward each other nor would this be an obvious modification of Shin.  Claims 17-18 are allowable at least inasmuch as they depend from claim 16.  Claim 20 contains allowable subject matter at least inasmuch as it depends from claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	7/09/2022